Case, for goods, wares, and merchandise sold and delivered; plea,non assumpsit, and issue, c. — The plaintiffs resorted to various modes of proof to establish the account, — some items by disinterested testimony; other articles were proved to have been charged, in the handwriting of a clerk who did business in the house, and who was dead. Two charges, in the handwriting of the same clerk, did not specify the goods delivered, but stated the amount *Page 22 
as per bill. The plaintiffs proved by their own oath, to the amount of $75 (the most that is allowed by the act) under the Book-debt Law, 1756, c. 4, Ird. 171.
Some dispute arose, in what manner the oath should be taken, when the Court directed it to be taken thus: "the evidence," c. (as usual), concluding thus: "agreeably to the book-debt law." The act directs that the person taking the oath shall swear he has given all just credits. The debits amounted to between five and six hundred dollars. The credits amounted to about $400, leaving a balance of about $200.
It was insisted by the defendant's counsel, that deducting the two lumping charges, which could not be allowed, and giving the credits, which were admitted by the plaintiffs in their oath under the book-debt law, the plaintiffs would be indebted to the defendant.
Some orders given by the defendant were produced by the plaintiffs, as evidence of demands to their amount.
If the defendant avail himself of the amount of credits, stated and admitted in the oath of the plaintiffs, he must also admit all the debits; he cannot take one part of the statement without the other. Evidence of the handwriting of the clerk, who is dead, is proper to all the charges; and it also appears that the orders which had been taken up are evidence of advances to that amount.